OPINION — AG — ** CONSUMER CREDIT — RULES AND REGULATIONS — TRUST ACCOUNT ** THE ADMINISTRATOR OF THE DEPARTMENT OF CONSUMER CREDIT DOES 'NOT' HAVE THE AUTHORITY UNDER THE CREDIT SERVICES ORGANIZATION ACT, 24 O.S. 131 [24-131] ET SEQ TO REQUIRE A SPECIFIC DOLLAR AMOUNT TO BE PUT IN TRUST ACCOUNT OR TO REQUIRE A SPECIFIC DOLLAR AMOUNT TO BE PUT IN A TRUST ACCOUNT OR TO REQUIRE THE TRUST ACCOUNT BE MAINTAINED UNTIL RELEASED BY THE ADMINISTRATOR. ("CREDIT REPAIR") CITE: 24 O.S. 131 [24-131] (JANE WHEELER)** SEE OPINION NO. 87-126 (1987) **